IN THE SUPREME COURT OF THE STATE OF NEVADA


                STEVEN ERIC GOULD,                                       No. 83429
                Appellant,
                vs.
                THE STATE OF NEVADA,
                Respondent.                                                  00  1 1 2022
                                                                           avvsEr-, A. aFt rYeaf?-1
                                                                         CLE -K OF       EM COURT
                                          ORDER OF AFFIRMANCE
                                                                                       CLERK
                               This is an appeal from a judgment of convic ion, pursuant to a
                jury trial, of invasion of the home while in possession of a deadly weapon;
                first-degree kidnapping with the use of a deadly weapon, victim 60 years of
                age or older; burglary while in possession of a deadly weapon, conspiracy to
                commit robbery; and robbery with the use of a deadly weapon, victim 60
                years of age or older. Eighth Judicial District Court, Clark County; Jerry
                A. Wiese, Judge. Appellant Steven Eric Gould raises seven contentions on
                appeal.'
                Speedy trial
                               First, appellant argues that his speedy trial rights were
                violated. We disagree. As to the statutory right to a speedy trial under NRS
                178.556, there was good cause for the four-year delay. See Huebner v. State,
                103 Nev. 29, 31, 731 P.2d 1330, 1332 (1987) (stating that dismissal is
                mandatory under NRS 178.556 only if no good cause is shown for the delay).
                The delay in bringing appellant to trial was attributable to appellant's
                incarceration in California for over two years after his indictment, a
                conipetency evaluation upon his extradition to Nevada, issues cooperating
                with his counsel, the COVID-19 pandemic, and motion practice. As to the


                       'Pursuant to NRAP 34(f)(1), we have determined that oral argument
                is not warranted in this appeal.
SUPREME COURT
        OF
     NEVADA


(01 1947A
                                                                          2 -a- Th2.015
                constitutional right to a speedy trial, the four-year delay between the
                indictment and trial was sufficient to trigger a speedy-trial analysis, State
                v. Inzunza, 135 Nev. 513, 516-17, 454 P.3d 727, 731 (2019) (holding that a
                delay approaching one year is sufficient to trigger the speedy-trial analysis),
                but the relevant factors weigh against a violation. See Barker v. Wingo, 407
                U.S. 514, 530 (1972) (identifying factors to be balanced in deciding whether
                the right to a speedy trial has been violation).     Little of the delay was
                attributable to the State, and the reasons for the delay were valid and
                appropriate. See id. at 531 (explaining that deliberate attempts to delay
                the trial by the State should weigh against the government, neutral factors
                like negligence or overcrowded courts should be weighted less heavily, and
                valid reasons may justify appropriate delay); cf. United States v. Olsen, 995
                F.3d 683, 693 (9th Cir. 2021) (holding that "a global pandemic that has
                claimed more than half a million lives in this country . . . falls within such
                unique circumstances to permit a court to temporarily suspend jury trials
                in the interest of public health), amended and superseded on denial of reh'g
                en banc, 21 F.4th 1036 (2022); United States v. Smith, 460 F. Supp. 3d 981,
                984 (E.D. Cal. 2020) ("Almost every court faced with the question of whether
                general COVID-19 considerations justify an ends-of-justice continuance and
                exclusion of time [from speedy-trial considerations] has arrived at the same
                answer: yes."). And appellant has not demonstrated prejudice.2 See Barker,
                407 U.S. at 532 (explaining that prejudice "should be assessed in the light


                      2To   the extent that appellant argues that prejudice should be
                presurned, we reject the argument because the delay was less than five
                years and was not caused by bad-faith intentional misconduct or gross
                negligence on the State's part. See Inzunza, 135 Nev. at 519-20, 454 P.3d
                at 733-34 (discussing the circumstances in which the defendant may be
                relieved of showing prejudice).
SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A
                of the interests of the defendants which the speedy trial right was designed
                to protect"). He offered no proof that the delay impaired his defense by
                impacting the availability of witnesses, records, or other evidence.    See
                Sheriff v. Berman, 99 Nev. 102, 108, 659 P.2d 298, 301 (1983) (holding that
                defendants failed to show prejudice when they offered no proof that the
                delay impacted their defense). Instead, he asserts prejudice based on the
                fact that during the delay his accomplices pleaded guilty and agreed to
                testify against hirn; however, those guilty pleas were entered while he was
                incarcerated in California, before any asserted delay by the State.      He
                further claims prejudice because the State conducted confirmatory DNA
                testing shortly before the trial date.    But we are not convinced that
                circumstance implicates the harms that the speedy-trial right was designed
                to protect against. In particular, in evaluating prejudice for purposes of a
                speedy-trial violation, we focus on whether the delay harmed the
                defendant's ability to gather and present evidence. See Berman, 99 Nev. at
                108, 659 P.2d at 301. The fact that the prosecution gathered additional
                inculpatory evidence during the delay did not impair appellant's ability to
                gather and present evidence. See, e.g., United States v. Rosson, 441 F.2d
                242, 247 (5th Cir. 1971) ("[W]e conclude that a reasonable delay which
                enables the government to accumulate the evidence necessary to make out
                a prima facie case does not prejudice the accused by impairing his
                'ability ... to defend himself."). And appellant did not assert that the
                timing of the DNA evidence disclosure prevented him from retaining a
                rebuttal expert or conducting an appropriate investigation. Notably in that
                respect, the State had provided notice years before the trial date that it
                intended to present expert DNA testimony. We therefore conclude that



SUPREME COURT
        OF
     NEVADA

                                                     3
(0) I947A
                appellant has not dernonstrated a violation of his constitutional right to a
                speedy trial.
                Sufficiency of the evidence
                             Appellant argues that the State did not introduce sufficient
                evidence that he was involved in the crime, that he was responsible for
                using a deadly weapon, or that the movement or restraint underlying the
                kidnapping conviction were beyond that necessary to complete the robbery.
                When it comes to a sufficiency-of-the-evidence challenge, we review the
                evidence in the light most favorable to the prosecution to determine whether
                any rational trier of fact could have found the essential elements of the
                crirne beyond a reasonable doubt." McNair v. State, 108 Nev. 53, 56, 825
                P.2d 571, 573 (1992) (emphasis ornitted) (quoting Jackson v. Virginia, 443
                U.S. 307, 319 (1979)). A jury's verdict will not be disturbed on appeal where
                substantial evidence supports its verdict. See Bolden v. State, 97 Nev. 71,
                73, 624 P.2d 20, 20 (1981). We conclude that appellant's contentions lack
                rnerit for the following reasons.
                             First, sufficient evidence connects appellant to the crimes he
                was convicted of committing.        The victim identified appellant in a
                photographic lineup roughly one month after the crime. The accomplices
                testified that they planned and engaged in the home invasion with
                appellant.      And other evidence corroborated the victim's pretrial
                identification of appellant and the accomplice testimony. Appellant's DNA
                was recovered from material used to bind the victim and the victim's
                property was recovered from a home where appellant's mother and wife
                lived. Evidence also showed that appellant fied from police in California
                because he knew he was wanted in Las Vegas: his phone contained texts
                that indicated he engaged in robberies in Las Vegas, research about the

SUPREME COURT
         OF
     NEVADA
                                                     4
(0) I 947A
                Nevada home invasion statute, and photographs of the victim's property.
                Although there was some evidence undermining the victim's pretrial
                identification and she was unable to identify appellant at trial four years
                later, those considerations were for the jury to weigh. See, e.g., Rose v. State,
                123 Nev. 194, 202-03, 163 P.3d 408, 414 (2007) ("[I]t is the jury's function,
                not that of the court, to assess the weight of the evidence and determine the
                credibility of witnesses." (quoting Origel-Candido v. State, 114 Nev. 378,
                381, 956 P.2d 1378, 1380 (1998))). Viewing the evidence in the light most
                favorable to the State, we conclude there was sufficient evidence for a
                rational juror to find beyond a reasonable doubt that appellant planned and
                participated in the offenses for which he was convicted.
                            Second, sufficient evidence supports the deadly weapon
                enhancement.      The victim testified that both assailants brandished

                weapons. Police who responded to the home recovered a pellet gun and a
                live .38 special cartridge from the home. The victim did not own a gun or
                ammunition.      A search of a co-conspirator's home revealed similar .38
                special ammunition and a pneumatic pistol, which is a deadly weapon under
                Nevada    law.     See   NRS    193.165(6)(c); NRS 202.350(1)(d)(3);       NRS

                202.265(5)(c). While the co-conspirator testified that the pneumatic weapon
                was not used in the crime, it was for the jury to determine the weight and
                credibility of that testimony. Rose, 123 Nev. at 202-03, 163 P.3d at 414.
                Viewing this evidence in the light most favorable to the State, we conclude
                that a rational juror could find beyond a reasonable doubt that appellant
                used a deadly weapon in the crime. See NRS 193.165 (providing additional
                penalty for crimes committed with the use of a deadly weapon); Harrison v.
                State, 96 Nev. 347, 351, 608 P.2d 1107, 1110 (1980) (recognizing that
                testimony of victim describing firearm is sufficient to support the deadly

SUPREME COURT
        OF
     NEVADA
                                                       5
(01 I947A
                weapon enhancement); Brooks v. State, 124 Nev. 203, 210, 180 P.3d 657,
                662 (2008) (explaining when an unarmed offender "uses" a deadly weapon
                for purposes of NRS 193.165).
                            Third, substantial evidence supports the kidnapping conviction
                independent of the robbery.         See NRS 200.310(1) ("A person who

                willfully . . . confines . . . a person by any means whatsoever with the intent
                to hold or detain . . . the person . . . for the purpose of . . . robbery upon or
                from the person . . . is guilty of kidnapping in the first degree[1"); Wright v.
                State, 94 Nev. 415, 417-18, 581 P.2d 442, 443-44 (1978) (providing that
                incidental movement frorn one room to another during a robbery is, alone,
                insufficient to sustain a separate kidnapping charge).        During the hour

                appellant and an accomplice spent in the victim's home, they demanded
                money, property, and her PIN nurnber, and repeatedly threatened her while
                ransacking her bedroom and home. They left her presence for a discussion.
                Appellant left, and his co-assailant ordered the victim into the living room
                where he tied her to a chair. Appellant returned after 15 minutes and again
                demanded the PIN number for the victim's debit card.            The assailants

                ordered her to remain bound for 30 minutes and then left. Viewing this
                evidence in the light most favorable to the State, we conclude that a rational
                juror, who had been properly instructed that "movement of the victim [must
                be] over and above that required to complete" the robbery as was the case
                here, could have found beyond a reasonable doubt that the movement and
                binding of the victim was "substantially in excess of that necessary" to
                complete the robbery or had "independent significance from the act of
                robbery" and supported the dual convictions for robbery and kidnapping.
                Mendoza v. State, 122 Nev. 267, 274-75, 130 P.3d 176, 180-81 (2006).
                Evidence of flight and uncharged conduct

SUPREME COURT
        OF
     NEVADA

                                                       6
(0) 1947A
                                 Appellant argues that the district court erred in admitting
                    evidence that he fled from officers in California before his arrest. He asserts
                    that the State did not establish that his attempts to elude California police
                    were relevant or that the probative value of the evidence was not
                    outweighed by the danger of unfair prejudice. He also contends that the
                    district court erred in removing the word "immediately" from the flight
                    instruction. We discern no abuse of discretion in admitting the evidence or
                    error in giving the flight instruction. See Ledbetter v. State, 122 Nev. 252,
                    259, 129 P.3d 671, 676 (2006) (reviewing admission of uncharged conduct
                    for abuse of discretion); Crawford v. State, 121 Nev. 744, 748, 121 P.3d 582,
                    585 (2005) (reviewing decisions regarding jury instructions for abuse of
                    discretion or judicial error).
                                After conducting an evidentiary hearing, the district court
                    concluded that evidence of appellant's attempt to evade police in a high-
                    speed and later foot-chase combined with his statement acknowledging that
                    he fled to avoid questioning by Las Vegas police showed his consciousness
                    of guilt and therefore was relevant. We agree. See Potter v. State, 96 Nev.
                    875, 876, 619 P.2d 1222, 1222 (1980) ("Flight is more than merely leaving
                    the scene of the crime.          It embodies the idea of going away with
                    consciousness of guilt and for the purpose of avoiding arrest"); Williams v.
                    State, 85 Nev. 169, 175, 451 P.2d 848, 852 (1969) (considering defendant's
                    flight and shooting of a police officer who stopped and questioned defendant
                    to be "admissible as indicative of a guilty mind"). Further, these acts were
                    supported by clear and convincing evidence through the testimony of an
                    officer who pursued appellant during the vehicle chase, responded to the
                    accident, and spoke with appellant in the hospital after his apprehension.
                    And the probative value of the evidence was not substantially outweighed

SUPREME COURT
        OF
     NEVADA

                                                           7
40) 1947A    GOD.
                        by the danger of unfair prejudice. See State v. Eighth Judicial Dist. Court
                        (Armstrong), 127 Nev. 927, 933, 267 P.3d 777, 781 (2011) (recognizing that
                        evidence is unfairly prejudicial when it appeals to the jurors' emotions or
                        invites the jury to find guilt on a ground apart from proof of the charged

                        offenses).
                                     We further conclude that the district court did not plainly err
                        in omitting the word "immediately" frorn the flight instruction.            See

                        Jerernias v. State, 134 Nev. 46, 50, 412 P.3d 43, 48-49 (2018) (reviewing un-
                        objected to error for plain error affecting substantial rights). The given
                        instruction was consistent with the evidence showing that appellant fled
                        when police tried to apprehend hirn in California, not immediately after the
                        crime. See Rosky v. State, 121 Nev. 184, 199, 111 P.3d 690, 699-700 (2005)
                        (recognizing that district court may give flight instruction when evidence
                        shows that defendant fled "with consciousness of guilt and to evade arrest").
                        Because the jury could reasonably infer from the evidence presented that
                        appellant's attempt to evade capture by California police signified
                        something more than a mere going away," Weber v. State, 121 Nev. 554,
                        581-82, 119 P.3d 107, 126 (2005) (quoting State v. Rothrock, 45 Nev. 214,

                        229, 200 P. 525, 529 (1921)); see also Carter v. State, 121 Nev. 759, 770, 121
                        P.3d 592, 599 (2005), we conclude that the district court did not err in giving
                        the flight instruction as worded, see, e.g., Walker v. State, 113 Nev. 853, 871,
                        944 P.2d 762, 773 (1997) (approving of flight instruction without
                        "immediately" qualification); Matthews v. State, 94 Nev. 179, 181, 576 P.2d
                        1125, 1126 (1978) (similar).
                                     Appellant also contends that the district court abused its
                        discretion in admitting his post-arrest statement because it referenced
                        uncharged conduct. We disagree. Appellant told police that he tried to

SUPREME COURT
         OF
     NEVADA

                                                               8
(0) I 947A    44411).
                elude them because "Vegas police wanted to talk to him and that he did not
                want to go back to jail." Although appellant's statenient implied he had
                engaged in other criminal activity ("he did not want to go back to jail"), see
                Rice v. State, 108 Nev. 43, 44, 824 P.2d 281, 281 (1992) (recognizing that a
                statement references prior criminal history where a jury could reasonably
                infer from it that defendant engaged in prior criminal activity), the
                statement was relevant to show appellant's consciousness of guilt with
                respect to the charged offenses and the district court instructed the jury
                that appellant's flight and statement were to be considered only for that
                purpose. Given those circumstances, we conclude the district court did not
                abuse its discretion in admitting the statement. See Rhymes v. State, 121
                Nev. 17, 21-22, 107 P.3d 1278, 1281 (2005).
                Miranda violation
                            Appellant argues that his statement to California police was
                obtained in violation of Miranda v. Arizona, 384 U.S. 436 (1966).         We

                discern no error that is plain from a casual inspection of the record and
                affected appellant's substantial rights by "causing 'actual prejudice or a
                miscarriage of justice." Martinorellan v. State, 131 Nev. 43, 48-49, 343 P.3d
                590, 593 (2015) (quoting Valdez v. State, 124 Nev. 1172, 1190, 196 P.3d 465,
                477 (2008)) (addressing requirements for plain-error review when there was
                no objection in district court). The totality of the circumstances indicates
                that appellant was in custody after a high-speed chase when the officer
                guarding him asked him why he fled. See Carroll v. State, 132 Nev. 269,
                281, 371 P.3d 1023, 1032 (201.6) ("Miranda warnings are required when a
                defendant is subjected to a custodial interrogation." (internal quotation
                marks omitted)). But appellant did not object below and the record is silent
                as to whether appellant was provided adequate Miranda warnings before

SUPREME COURT
        OF
     NEVADA


(0) I947A
                he made the statement. We therefore cannot conclude that any error in
                admitting the statement based on a Miranda violation is plain from a casual
                inspection of the record. We also are not convinced that any error in this
                respect caused actual prejudice or a miscarriage of justice given the other
                evidence presented at trial.
                Cellphone contents
                            Appellant argues that the district court erred in admitting a
                seized cellphone's contents over his objections that the State did not
                establish an adequate foundation or disclose the evidence in a timely
                manner. In addition, for the first time on appeal, he asserts that messages
                on the phone referred to uncharged conduct and impermissibly informed
                the jury of the penalty for home invasion. He also asserts that the disclosure
                of the entire cellphone contents rnay have obscured potentially exculpable
                location data.
                            We discern no abuse of discretion in admitting the cell phone
                contents as the State laid an adequate foundation for the admission of the
                evidence. Mclellan v. State, 124 Nev. 263, 266, 182 P.3d 106, 109 (2008).
                Testimony established that the officer analyzing the phone received it from
                property taken from appellant's vehicle at the time of his arrest. See Sorce
                v. State, 88 Nev. 350, 352-53, 497 P.2d 902, 903 (1972) (providing that
                foundation need only show that it is "reasonably certain that no tampering
                or substitution took place" (citing Oliver v. State, 85 Nev. 10, 449 P.2d 252
                (1969))). Although "cellular telephones are not always exclusively used by
                the person to whom the number is assigned," Commonwealth v. Koch, 39
                A.3d 996, 1005 (Pa. Super. Ct. 2011), here other evidence indicates that
                appellant used the phone: the phone was seized from the car appellant was
                driving and contained usernames for banking and social media apps that

SUPREME COURT
        OF
     NEVADA

                                                     10
10) 1947A
                indicated appellant was using it, cf. Rodriguez v. State, 128 Nev. 155, 162,
                273 P.3d 845, 849 (2012) (providing that a proponent must provide
                "sufficient direct or circumstantial evidence of authorship in order to
                authenticate [a] text message as a condition precedent to its admission").
                The record also indicates that the State timely disclosed the cell phone
                contents to the defense roughly three months before trial.         See NRS

                174.285(2) (requiring a party to comply with a disclosure request "not less
                than 30 days before trial"). The State's subsequent, more focused disclosure
                merely highlighted evidence already in the defense's possession. Appellant
                has not identified any exculpatory cell tower location data that he contends
                was hidden within the disclosed data.
                            To the extent that the messages contained in the cell phone
                refer to uncharged conduct and information about potential sentencing
                ranges, appellant did not object on these grounds below and we discern no
                plain error. Mclellan, 124 Nev. at 266, 182 P.3d at 109. The messages
                referring to criminal conduct were relevant to show that appellant
                participated in the charged offenses and were not unduly prejudicial. See
                id. at 270, 182 P.3d at 111 (evaluating whether evidence of prior bad acts
                would have been admissible when conducting plain error review).          The

                photo depicting the home invasion statute was relevant to appellant's
                consciousness of guilt. Although the photo also depicted information that a
                jury may not consider when adjudicating guilt (the potential sentencing
                range for the offense), the photo was mentioned only briefly during
                testimony, the record indicates that it was a thumbnail image and only the
                statute's heading appeared to be readily legible, and the jury was instructed
                that it was not to consider punishment in determining guilt.        In these

                circumstances, the alleged error is not plain from a casual inspection of the

SUPREME COURT
        OF
     NEVADA

                                                     11
10) 1947A
                         record and did not cause actual prejudice or a miscarriage of justice. See
                         Patterson v. State, 111 Nev. 1525, 1530, 907 P.2d 984, 987 (1995) ("An error
                         is plain if the error is so unmistakable that it reveals itself by a casual
                         inspection of the record." (internal quotation marks omitted)); see also
                         McNamara v. State, 132 Nev. 606, 622, 377 P.3d 106, 117 (2016) ("Jurors
                         are presumed to follow the instructions they are given.").
                         Prosecutorial misconduct
                                     Appellant argues that the State impermissibly shifted the

                         burden of proof by arguing that the defense failed to call a witness and
                         improperly emphasized appellant's uncharged conduct. Appellant did not
                         object to either argument, and we discern no plain error. Valdez, 124 Nev.
                         at 1190, 196 P.3d 477. The prosecutor's comments, when considered in
                         context, do not amount to an attempt to shift the burden of proof.       See
                         Knight v. State, 116 Nev. 140, 144-45, 993 P.2d 67, 71 (2000) (observing that
                         [a] prosecutor's comments should be viewed in context" when considering
                         whether a defendant should be afforded relief); Whitney v. State, 112 Nev.
                         499, 502, 915 P.2d 881, 883 (1996) (recognizing that a prosecutor
                         impermissibly shifts the burden of proof by commenting "on the defense's
                         failure to produce evidence or call witnesses").    Instead, the argument

                         responded to an assertion made in the defense's opening statement about a
                         witness the defense intended to call to opine that the pretrial photographic
                         lineup was unreliable. See Greene v. State, 113 Nev. 157, 178, 931 P.2d 54,
                         67 (1997) (recognizing rebuttal arguments may permissibly respond to
                         issues raised by the defense's closing), receded from on other grounds by
                         Byford v. State, 116 Nev. 215, 235, 994 P.2d 700, 713 (2000). The prosecutor
                         pointing out that the "defense failed to substantiate its theories with
                         supporting evidence," does not amount to burden shifting. Evans v. State,

 SUPREME COURT
           OF
        NEVADA

                                                              12
((1,   I947A    .sIEND
                 117 Nev. 609, 631, 28 P.3d 498, 513 (2001), overruled on other ground.s by
                 Lisle v. State, 131 Nev. 356, 366 n.5, 351 P.3d 725, 732 n.5 (2015). And
                 because the contents of appellant's cellphone were properly admitted into
                 evidence, the prosecutor could properly quote messages.       Moreover, the

                 prosecutor's argument relied on the statement and its timing shortly after
                 the charged offense to show that appellant acknowledged his participation
                 in that offense and did not emphasize the uncharged conduct.
                 Cumulative error
                              Appellant contends that the cumulative effect of errors during
                 trial warrants reversal. See Valdez, 124 Nev. at 1195, 196 P.3d at 481
                 (providing the relevant factors to consider for a claim of cumulative error).
                 Appellant has not demonstrated the existence of any error. Thus, there is
                 nothing to cumulate. See Lipsitz v. State, 135 Nev. 131, 139 n.2, 442 P.3d
                 138, 145 n.2 (2019) (concluding that errors did not cumulate as there was
                 only one error). Accordingly, we
                              ORDER the judgment of conviction AFFIRMED.3


                                                                    , C.J.




                                                                                      , Sr.J.
                 Herndon

                 cc:   Hon. Jerry A. Wiese, District Judge
                       Steven S. Owens
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk

                       3The   Honorable Mark Gibbons, Senior Justice, participated in the
                 decision of this matter under a general order of assignment.
SUPREME COURT
        OF
     NEVADA

                                                      13
101 1947A    a